     Case 3:19-cv-00728 Document 44 Filed 04/12/21 Page 1 of 1 PageID #: 179




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


MARQUISE FIGURES,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-0728

CHAD HALE and
VANCE KEATON, Booking Officer,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Defendants’ Motion to Dismiss (ECF No. 40) be granted, that Plaintiff’s

complaint (ECF No. 2), be dismissed, and this action be removed from the docket of the Court.

Neither party has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Defendants’ Motion to Dismiss (ECF No. 40) be

granted, that Plaintiff’s complaint (ECF No. 2), be dismissed, and this action be removed from the

docket of the Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:         April 12, 2021




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
